ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-079, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), SANFORD F. SOL-NY of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months based on discipline imposed in the state of New York that in New Jersey constitutes violations of RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And SANFORD F. SOLNY having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a prospective two-year term of suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that SANFORD F. SOLNY is suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *517Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.